343 S.W.3d 771 (2011)
Jeffrey DENTON, Appellant,
v.
CITY OF INDEPENDENCE, Respondent,
Division of Employment Security, Respondent.
No. WD 72538.
Missouri Court of Appeals, Western District.
July 26, 2011.
David T. Greis, Kansas City, MO, for appellant.
Collin A. Dietiker, Independence, MO, for respondent City of Independence, Missouri.
Larry R. Ruhmann, Jefferson City, MO, for respondent Division of Employment Security.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Jeffrey Denton appeals the decision of the Labor and Industrial Relations Commission denying him benefits. We affirm. Rule 84.16(b).